EXHIBIT 10.1

SECOND AMENDMENT TO AGREEMENT OF SALE AND PURCHASE

THIS SECOND AMENDMENT TO AGREEMENT OF SALE AND PURCHASE (“Second Amendment”) is
made this 10th day of April, 2007 between Key Tronic Corporation, a Washington
corporation, having an address at North 4424 Sullivan Road, Spokane, Washington
99216 (“Seller”) and ADEVCO CORPORATION or its nominee, a Georgia corporation,
having an address at 3867 Holcomb Bridge Road, Suite 800, Norcross, GA 30092
(“Buyer”).

WHEREAS, on December 29, 2006 Seller and Buyer entered into that certain
Agreement of Sale and Purchase (the “Agreement”) whereby Seller agreed to sell
certain real property and improvements to Buyer located in Las Cruces, New
Mexico and more particularly described in the Agreement; and

WHEREAS, on February 28, 2007 the parties entered into that certain First
Amendment to Agreement of Sale and Purchase;

WHEREAS, the parties have determined that a portion of the Property consisting
of approximately fourteen (14) acres (the “Flood Plain Property”) is currently
classified as being in a flood plain by FEMA;

WHEREAS, a depiction or description of the Flood Plain Property is attached
hereto as Exhibit “A”;

WHEREAS, the parties have agreed that Buyer, after Settlement, shall subdivide
and convey back to Seller the Flood Plain Property in the event that the FEMA
flood plain designation has not been removed from the Flood Plain Property
within one hundred eighty (180) days from the date of Settlement; and

WHEREAS, the parties desire to amend the Agreement as more particularly set
forth in this Second Amendment.

NOW, THEREFORE, in consideration of ten ($10.00) dollars and other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
agree as follows:

 

  1. All terms used herein shall have the meaning ascribed to them in the
Agreement.



--------------------------------------------------------------------------------

  2. Notwithstanding paragraph 2 (ii) of the Agreement to the contrary, within
five (5) business days following the expiration of the Due Diligence Period,
Buyer shall deposit the sum of $97,500.00 with the Escrow Agent which sum
represents a portion of the Additional Deposit due under the Agreement. At such
time as the flood plain designation is removed from the Flood Plain Property,
Buyer shall deposit the sum of $52,500.00 with the Escrow Agent (the “Flood
Plain Property Deposit”), which sum represents the balance of the Additional
Deposit.

 

  3. Notwithstanding anything contained in paragraph 2 of the Agreement to the
contrary, the Purchase Price, at the Settlement, shall be paid to Seller as
follows:

 

  (i) The sum of $2,800,000.00 shall be paid to Seller in cash less the amount
of the Deposit that has been previously paid to the Escrow Agent (i.e.
$122,500.00).

 

  (ii) Buyer shall execute and deliver to Seller at Settlement a purchase money
note (the “Note”) in the amount of $1,482,521.00, which sum represents the
balance of the Purchase Price. In consideration for Buyer acquiring the Flood
Plain Property at Settlement with its current flood plain designation, the Note
shall not bear any interest. The form of the Note shall be agreed to between the
Seller and Buyer prior to the Settlement and shall contain, inter alia, the
provisions set forth in paragraph 4 below.

 

  4. Buyer shall, at Buyer’s expense, using commercially reasonable efforts
pursue having the flood plain designation removed from the Flood Plain Property
within one hundred eighty (180) days following Settlement. Buyer shall promptly
provide Seller with copies of all submittals and other documentation relating to
the effort to remove the flood plain designation from the Flood Plain Property.
To the extent necessary, Seller shall cooperate with Buyer’s reasonable request
to sign applications and/or other submittals or documentation necessary to
remove the flood plain designation from the Flood Plain Property. Within
forty-five (45) days after the flood plain designation is removed from the Flood
Plain Property, the Note shall become due and Buyer shall pay to Seller, in
cash, the sum of $1,482,581.00 less the Flood Plain Property Deposit. However,
in the event that Buyer is not able to have the flood plain designation removed
from the Flood Plain Property within one hundred eighty (180) days from the date
of Settlement (the “Removal Period”), Buyer shall (a) at Buyer’s expense,
immediately cause the Flood Plain Property to be legally subdivided from the
balance of the Property and convey the Flood Plain Property back to Seller and
the Note shall be cancelled and immediately be null and void or (b) pay the Note
in full within forty-five (45) days following the end of the Removal Period.
Buyer shall have the option to extend the Removal Period for an additional
period of one hundred eighty (180) days by paying to Seller the sum of
$50,000.00, in cash (the “Option Payment”), on or before the expiration of the
Removal Period which sum is in consideration for the option and is not
refundable to Buyer, but if Buyer pays the Option Payment then the principal
amount of the Note will be reduced by the amount of the Option Payment.



--------------------------------------------------------------------------------

  5. In all other respects, the Agreement, as amended by the First Amendment and
this Second Amendment, is hereby ratified and confirmed and shall remain
unchanged.

IN WITNESS WHEREOF, intending to be legally bound, the parties have caused this
Second Amendment to be duly executed, under seal, as of the day and year first
written above.

 

SELLER: Key Tronic Corporation, a Washington corporation By:  

/s/ Ronald F. Klawitter

  Ronald F. Klawitter, Executive Vice-President, Chief Financial Officer and
Treasurer

BUYER: ADEVCO CORPORATION, a Georgia corporation By:  

/s/ J. Michael Bell

Print Name:   J. Michael Bell Title:   Executive Vice President



--------------------------------------------------------------------------------

EXHIBIT “A”

Description or Depiction of Flood Plain Property